In re Cohen, Gayle Manheim; Weitz, Edward L.; Lipschutz, Sandra Weitz;— Other(s); Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. B, Nos. 95-2276, 96-13670; to the Court of Appeal, Fourth Circuit, No(s). 2002-CA-0282, 2002-CA-0283.
Granted. In the context of reviewing the October 31, 2002 judgment, the court of appeal will be called upon to consider the trial court’s finding that the April 18, 2001 judgment is final. Under these circumstances, the court of appeal was premature in acting on the motion to dismiss. Accordingly, the judgment of the court of appeal granting the motion to dismiss is vacated and the court of appeal is ordered to refer the motion to the merits.
TRAYLOR, J., would deny the writ.